Grid Petroleum Corporation SE JONAH Initial Technical View May 2010 CONTENTS Page 1. INTRODUCTION3 2. LITERATURE REVIEW6 3. SCHLUMBERGER REPORT12 4. SCOPING WORK PROGRAM16 5. KEY REFERENCES FOR SE JONAH AREA19 2 1 INTRODUCTION The SE Jonah licence area covers 3744 acres in T27N R107W, Sublette County, Wyoming.An evaluation of a 2480 acre sub-area within the acreage was conducted by Schlumberger Data and Consulting Services and a report was provided to Grid Petroleum Corporation in March 2010. This report comprises an overview of initial technical investigations relating to the SE Jonah area. It is based on a review of publically available geoscientific literature and a review of the March 2010 Schlumberger SE Jonah Evaluation report. Recommendations for a future technical work program are outlined. The SE Jonah area, Figure 1, is located in the Greater Green River Basin of Wyoming. Gas and minor amounts of oil are produced in the basin from low permeability sandstones of the Tertiary aged Fort Union Unit and the Upper Cretaceous aged Lance Formation. The Late Cretaceous Mesaverde Formation is also prospective. The SE Jonah acreage is located on trend with, and six miles SE of, the prolific Jonah Field, recoverable reserves 8 - 15 TCF, with the primary producing interval being the Lance Formation.Table 1 shows the Schlumberger report OGIP and EUR figures for the Lance Formation at the SE Jonah Prospect and the Encana operated Teakettle Unit. The stratigraphy of the Jonah Field applies at SE Jonah and is shown in Figure 2. 3 Jonah Field Area Figure 1 SE Jonah Study Area Table 1 OGIP and EUR for SE Jonah and Teakettle Units 4 Figure 2. Stratigraphy of the Jonah Field Area; Modified after Hanson et al (2004) 5 2 LITERATURE REVIEW Introduction This section is intended to provide a brief introductory guide to the literature, focussed on key items with particular relevance for the SE Jonah area. A list of key references for the SE Jonah area is shown in Section 5, References. In addition to the various individual papers, there are two key published references each of which incorporates a number of papers. These are the Vail Hedberg 2005 Conference volume “Understanding and Developing Tight-Gas Sands”, published in 2008, Camela et al eds. (2008) and the AAPG Studies in Geology No. 52 issue, Jonah Field: Case Study of a Giant Tight-Gas Fluvial Reservoir, Robinson and Shanley eds. (2005). Basin Centered Versus Conventional Subtle Traps The principal hydrocarbon play in the Greater Green River Basin (GGRB) is considered by industry to be of the unconventional “Tight-Gas Sand” type. There is debate at this time relating to whether the GGRB play comprises a single regionally pervasive “Basin Centered” accumulation, with the entire basin being gas bearing below a certain “gas flare” level, or whether hydrocarbons are located in discreet accumulations reservoired in “subtle traps”. In the former case, SE Jonah would be considered part of the Jonah Field accumulation and may or may not prove to be economic depending on whether the acreage incorporates a permeability “sweetspot”. In the later case, SE Jonah would be considered as exploration acreage, with drilling locations requiring the presence of discreet mapped structures, which would ultimately also have to deliver sufficient permeability. Regardless of which case pertains, it is known that the Jonah Field sweetspot is delineated by a mapped structural feature, Camp (2008) and Figure 3. The identification of such a feature at SE Jonah would greatly reduce technical risk. The debate on Basin Centred versus Subtle Traps in general and also specifically relating to the Jonah Field is covered in Law (2002), Shanley (2004) and Camp (2008). Various U.S. Government Agencies including the Geological Survey and the Department of Energy have over the last number of decades, forwarded resource estimates for tight-gas basins, with the quoted figures being based on the pervasive basin-centred model. Boswell and Rose (2008) give a GGRB gas in place estimate of 714 TCF for the Lance Formation, with the recoverable gas reserve calculated as 68 TCF. There are no figures available for comparing the basin-centred model with the subtle trap model, although the expectation would be for reduced numbers. 6 The interpretation of a conventional trapping mechanism at Jonah is supported by interpretation of 3-D data and in particular the identification and mapping of faults as demonstrated in Figure 4. Furthermore, core data from the Corona 7-24 well, located to the west, outside the field area, demonstrates identical reservoir properties to field area wells, and is cited by Shanley et al (2004) as proof that the western fault is gas sealing. Figure 4. Interpretation of fault control at Jonah Field using SE Jonah 3-D seismic. Section line marked “Figure 5B” in Figure 1. Camp (2008). 7 The history of the Jonah Field discovery and subsequent appraisal of the Jonaharea is described by Robinson (2004). The southern bounding fault at Jonah is referred to as the“The line of Death”, a description that relates to the lack of significant gas shows and sustained flares above 11,000 ft in wells outside of and to the southeast of the field. At Jonah, significant gas shows and sustained flares occur below 7500 – 9000 ft. Gas shows and flares will need to be critically assessed in wells around the SE Jonah acreage. The top-seal at Jonah is described by Dubois et al (2004) as being comprised of a combination of all the mudstones throughout the upper Mesaverde, Lance and Unnamed Tertiary formations, an effect attributed to an upward convergence towards hydrostatic conditions. The overlying Fort Union has a high net to gross and as such is considered not to contain enough interbedded shale for gas containment.The lower gas charged units are deemed to be over-pressured due to being actively charged at a rate in excess of the integral sealing capacity of the interbedded mudstones. Geophysics The Schlumberger report demonstrates a structural nose plunging north-eastwards through the SE Jonah area. This nose opens up-dip into the Teakettle area. Interpretation of seismic data at SE Jonah may lead to identification of subtle fault control on this structural nose and if so may reveal a similar structure to that described for the Jonah Field by Camp (2008), and summarised in figures 3 and 4 above. However, since the nose opens updip, subsidiary faulting would be needed to trap gas in a converging faults scenario, as outlined in Figure 5. A detailed synthesis of Jonah Field geophysics is given in Hanson et al (2004). Sedimentology A good basic introduction to the geology of the Jonah Field and regional area is provided in Montgomery (1997). Lance Formation fluvial sands are categorised as either isolated channels that are 10 ft to 20 ft thick or more laterally extensive thicker amalgamated channels that are 10 ft to 100 ft thick. The sediment transport direction is given as SW to NE and needs to be reconciled with Schlumberger’s assertion that sediment transport direction is south-eastwards from Jonah to SE Jonah. It is possible that a number of input systems feed north-eastwards and that the same model applies at SE Jonah as at Jonah, with similar sand thickness being accumulated. This may help explain a contradiction noted in the Schlumberger report relating to pronounced thickening of sands in the Poblano Federal area, to the NE of the SE Jonah acreage. The thinning of sands updip into the SE Jonah area may provide opportunities for stratigraphic trapping. 8 In contrast to Montgomery (1997), Hanson et al (2004) attribute a bimodal cross-bed dip pattern in the Corona Unit 8-14 well to represent opposing slopes along longitudinal bars, with the bars alignedNW-SE in the direction of Lance sand transport.
